        Case 1:17-cv-01216-ABJ Document 74 Filed 01/31/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


 SHAY HORSE, et al.,

                     Plaintiffs,

 v.                                            Civil Action No. 17-1216 (ABJ)

 DISTRICT OF COLUMBIA, et al.,

                     Defendants.


                            NOTICE OF RELATED CASE

      The District of Columbia provides notice pursuant to LCvR 40.5(b) that a newly

filed case, Cantu v. District of Columbia, Civil Action No. 20-130 (KBJ), is “related”

to Horse v. District of Columbia, Civil Action No. 17-1216 (ABJ), and Schultz v.

District of Columbia, Civil Action No. 18-120 (ABJ), under the meaning of LCvR

40.5(a)(3). Under LCvR 40.5(a)(3), “[c]ivil, including miscellaneous, cases are deemed

related when the earliest is still pending on the merits in the District court and they

… involve common issues of fact, or … grow out of the same event or transaction ….”

      In Civil Action No. 20-130, plaintiffs’ claims allegedly arise out of an arrest of

numerous individuals that took place on January 20, 2017 near 12th and L Street

Northwest in Washington, D.C. See Complaint for Damages [6-1] at ¶ 49. As in both

Horse and Schultz, plaintiffs in Civil Action No. 20-130 allege that in making the

arrest at that location, defendants in that action violated their rights under federal

law by arresting them without probable cause, subjecting them to excessive force,

retaliating against them for engaging in protected speech, and subjecting them to
        Case 1:17-cv-01216-ABJ Document 74 Filed 01/31/20 Page 2 of 2



unlawful conditions of confinement. Both Horse and Schultz remain pending.

Accordingly, Civil Action No. 20-130 is “related” under LCvR 40.5(a)(3).


Dated: January 31, 2020.                 Respectfully submitted,

                                         KARL A. RACINE
                                         Attorney General for the District of Columbia

                                         TONI MICHELLE JACKSON
                                         Deputy Attorney General
                                         Public Interest Division

                                         /s/ Fernando Amarillas
                                         FERNANDO AMARILLAS [974858]
                                         Chief, Equity Section

                                         /s/ Micah Bluming
                                         MICAH BLUMING [1618961]
                                         SCOTT P. KENNEDY [1658085]
                                         Assistant Attorneys General
                                         441 Fourth Street, N.W.
                                         Suite 630 South
                                         Washington, D.C. 20001
                                         (202) 724-7272
                                         (202) 730-1833 (fax)
                                         micah.bluming@dc.gov
                                         scott.kennedy@dc.gov

                                         Counsel for Defendants




                                         2
